DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2018-0068840) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237).
Note: citations refer to the machine translations of KR ‘840 and JP ‘271 filed by Applicant on 2/26/2021.
Regarding claims 1 and 10:
Kim discloses a protective film for foldable optical display devices (abstract; p6). The film comprises a first base layer, an intermediate layer, a second base layer, and a hard coating layer (p6). An adhesive layer is provided on the first base layer to attach the film to a window film or polarizing plate of optical display device (p8). The first base layer has a thickness of 100-200 μm (p9). The second base layer has a thickness of 100-200 μm (p19-20). Either of these layers is considered to be the presently claimed protective substrate.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the first base layer, including over values presently claimed, to provide the desired dimensions, mechanical, and protective properties desired for a given end use.
Kim is silent with regard to an adhesive force as claimed.
One of ordinary skill in the art recognized adhesives could be selected for desired adhesive properties. For example, Kobayashi discloses laminates for flexible displays [abstract; 0001]. The 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adhesive of Kobayashi as the adhesive of Kim to provide an adhesive having desired adhesive properties as known in the art.
Alternatively, Cho discloses an adhesive film having good foldability that is useful for foldable displays [0003; 0005; 0017]. The adhesive can have a T-peel strength of about 400 gf/in or about 4,000 gf/in with respect to a corona-treated PET film at 25°C to provide a film having good adhesion and reliability [0100]. Although the adhesive force is measured using different conditions, the values span a large range that overlaps with the presently claimed range. Furthermore, the disclosure indicates such values were known to be desirable by those skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adhesive of Cho and further vary the adhesive strength thereof, including over values that result in adhesive values within the claimed range, to provide an adhesive having desired adhesive properties as known in the art.
Regarding claim 2:
Kim is silent with regard to a general teaching of the thickness of the adhesive layer; however, the intermediate layer comprises an adhesive and can have a thickness of 10-50 μm (p12; p19). Additionally, the examples use an adhesive layer having a thickness of 30 μm (p30).
Regarding claim 3:
The first base layer comprises thermoplastic polyurethane (TPU) (p9). The second base layer comprises TPU, PET, PC, etc. (p20).
Regarding claim 4:
Kim discloses the use of acrylic adhesives (p12). Kobayashi also discloses acrylic adhesives [0024]. Cho also discloses acrylic adhesives [0009].
Regarding claim 5:
Kim teaches the hard coating layer has a thickness of 3-15 μm (p20).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the hard coating layer, including over values presently claimed, to provide the desired scratch resistance, mechanical strength, and flexibility for a given end use.
Regarding claim 6:
Kim discloses adhesive comprising silane coupling agent or crosslinking agent (p18-19). Kobayashi discloses a curing agent having plural functional groups (i.e., a crosslinking agent) [0025] and silane coupling agents [0031]. Cho discloses a crosslinking agent [0071] and silane coupling agent [0079].
Regarding claim 9:
Kim teaches the use of a release layer on the adhesive layer (p26).
Regarding claim 11:
Kim discloses the display comprises a display section, a polarizer, and a window film, wherein the display section comprises a substrate and an OLED (p26).
Regarding claim 12:
Kim is silent with regard to the material of the OLED substrate.
Claimed substrates were known in the art. For example, Kobayashi discloses an OLED formed using a polyimide layer as a substrate for the OLED [0064]. Alternatively, Cho discloses an OLED panel using a PET film [0137-0138].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known OLED substrates, including polyimide or PET, as known in the art to provide such a device.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2018-0068840) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237) as applied above and further in view of Brotzman et al. (US 10,033,015).
Regarding claim 7:
Kim discloses a protective film as previously explained.
Kim is silent with regard to a second hard coating layer.
The use of multiple hard coating layers was known in the art. For example, Brotzman discloses a flexible stack of films useful for the exterior of foldable displays (abstract; col 1 ln 10+; col 2 ln 48+). The films can have hard coating on one or both surfaces to provide abrasion resistance as desired (col 4 ln 5+; col 5 ln 3+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add second hard coating layer on the other side of the protective substrate to further improve the abrasion resistance of the structure.
Regarding claim 8:
Kim teaches the hard coating layer has a thickness of 3-15 μm (p20).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the hard coating layer, including over values presently claimed, to provide the desired scratch resistance, mechanical strength, and flexibility for a given end use.



Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2018-0068840) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237) as applied above and further in view of Wu (US 2019/0252637).
Regarding claims 13-14:
Kim discloses a protective film for a foldable display as previously explained.
Kim is silent with regard to a first and second region as claimed.
Such constructions for foldable displays were known in the art. For example, Wu discloses a foldable display having a foldable region 150 and a main region 152, which is non-folding, where the foldable region is disposed in a longitudinal direction of the display [abstract; 0001; 0004; 0022; Fig. 1-2]. The device can be folded to any angle from 0-180 degrees [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the foldable display with a first and second region as claimed to provide a display that folds as known in the art. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a display having any desired degree of folding, including one wherein the second region contacts each other when the display is folded, to provide the desired dimensions for a given end use when folded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D FREEMAN/Primary Examiner, Art Unit 1787